Case 1:18-mc-00503-JMF Document 15-3 Filed 11/22/18 Page 1 of 3




        Exhibit 2
                 Case 1:18-mc-00503-JMF Document 15-3 Filed 11/22/18 Page 2 of 3


Julia Horwitz

From:                Julia Horwitz
Sent:                Friday, November 16, 2018 6:06 PM
To:                  'Jepson, Victoria'
Cc:                  Geoffrey Graber; Eric Kafka; David Stein; Aaron Blumenthal; Erica Entsminger; Geoffrey Munroe
Subject:             Publicis subpoenas -- follow-up to 11/16/2018 meet and confer


Plaintiffs understand that if you file papers with the court, you will include this email as an exhibit. 
  
Victoria, 
  
Thank you for meeting with us over the phone today to discuss Plaintiffs’ subpoenas of Publicis and Publicis entities. On 
our call, you threatened to seek sanctions against us unless Plaintiffs withdraw their motion to enforce their subpoenas. 
Specifically, you took the position that Plaintiffs’ counsel failed to meet and confer with you prior to filing the motion. 
We find this puzzling—as detailed in our motion, and as we discussed on our call this afternoon, we met and conferred 
with you for months, providing no fewer than four extensions for Publicis to respond to Plaintiffs’ subpoenas. But 
Publicis ignored the those deadlines and only responded (in part) after Plaintiffs were forced to file a motion to 
enforce.  Publicis then failed to file a response to Plaintiffs’ motion to enforce by the Court‐imposed deadline — forcing 
the Court to issue an Order to Show Cause.  Having shown total disregard for the discovery process, we are disappointed 
that you are now threatening us with sanctions.   
 
We should also point out that even now Publicis has failed to respond or object to Document Requests 4 or 6, nor has 
Publicis responded or objected to any of Plaintiffs’ requests for depositions.  Accordingly, there can be no question that 
Publicis has fully waived any objection to those requests.   
  
With regard to Publicis’ request that Plaintiffs withdraw their motion to enforce, as we stated on the call, we are very 
interested in resolving these issues without involving the court.  However, any agreement to withdraw the motion must 
be conditioned on Publicis’ express, written agreement to produce the requested materials.  Specifically, Plaintiffs are 
willing to withdraw their motion to enforce the subpoenas if we obtain from you an agreement, in writing, that Publicis 
and the Publicis entities will do the following: 
  
‐ Provide full and complete responses to Document Requests 1, 2, 3, and 5. We expect that documents responsive to 
these requests would include, for example, analyses by Publicis internally or with one or more of its clients regarding the 
impact of the Error. 
 
‐ Produce all documents regarding any remuneration made to Publicis clients in connection with the Error, whether such 
remuneration were made directly by Facebook or through Publicis. 
 
‐ Agree that the production will include any discussion of remuneration made to Publicis or Publicis clients in connection 
with the Error, regardless of whether any such payments were ultimately made. (To be clear, this category of 
documents is called for through Document Requests 2 and 3, and is also encompassed by Document Request 1.)  
 
‐ Provide complete responses to all of Plaintiffs’ Document Requests, including Requests 4 and 6 (subject to further 
negotiations regarding scope).   
 
‐ Agree to make available for deposition Helen Lin, and corporate representatives from the Publicis entities at a mutually 
agreeable time and place following production of the documents.   



                                                             1
                       Case 1:18-mc-00503-JMF Document 15-3 Filed 11/22/18 Page 3 of 3
‐ Agree that documents will not be withheld on the basis of “confidentiality.” As we explained on the call, we have a 
Protective Order entered in this case, governing the nondisclosure of documents deemed “confidential,” and we would 
be happy to extend that Protective Order to Publicis documents, as well. 
 
‐ Agree that you will not filter out documents from your production to Plaintiffs based on your contention that the 
documents might be in the custody or control of Facebook and therefore should not be produced. As we explained on 
our call today, Plaintiffs’ request for information regarding any payments made to Publicis clients in connection with the 
Error could—and likely will—include documents exclusively in the custody or control of Publicis. For example, Facebook 
may have paid Publicis monies as remuneration, and Publicis may in turn have distributed that money to Publicis clients 
affected by the Error. Publicis’ communications with its clients regarding remuneration from Facebook would not be in 
Facebook’s custody or control. If Publicis’ search for responsive information yields some documents that might also be 
within Facebook’s custody or control, there is no reason that Publicis should spend time and resources extracting those 
documents from the production. (The purpose behind the principle that a third‐party subpoena recipient should not be 
required to produce documents that could be obtained from a party is intended to relieve subpoena recipients of undue 
burden. In this case, where Plaintiffs’ requests for information seek documents that they anticipate are not within 
Defendant’s custody, any additional effort on the subpoena recipient to filter its search results would increase the 
recipient’s burden, not relieve it.) 
 
‐ Agree to produce the materials by a date certain.  As explained on our call, we are happy to accommodate Publicis in 
this regard, but we would expect production to be completed no later than December 15 (four months after service of 
the subpoenas).   
  
If you are agreeable to this proposal, please respond to this email stating that Publicis agrees to the terms outlined 
above.  We look forward to your response. 
 
 
Julia Horwitz                  Cohen Milstein Sellers & Toll PLLC 
Associate                      1100 New York Ave. NW | Fifth Floor
                               Washington, DC 20005  
                                




                                      phone 202.408.4600 | direct 202.408.3633
                                      fax 202.408.4699  
                                      website | map  
                                      Powerful Advocates. Meaningful Results.  
                                       




This e‐mail was sent from Cohen Milstein Sellers & Toll PLLC. It may contain information that is privileged and confidential. If you suspect that you were not intended 
to receive it, please delete it and notify us as soon as possible.  

 




                                                                                    2
